Citation Nr: 9911565	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  93-25 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an increased evaluation for paralysis of 
the left shoulder, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel



INTRODUCTION

The veteran had active service from August 1966 to June 1973.

In a March 22, 1989 rating action, the VARO in Buffalo, New 
York denied entitlement to service connection for a stomach 
disorder, the veteran appealed in April 1989, and a statement 
of the case (SOC) was issued.  The veteran however did not 
file a timely substantive appeal.  Therefore, the claim 
became final.  38 U.S.C.A. § 7105(d)(3) (West 1991); 
38 C.F.R. § 3.159 (1998).  In May 1992, the veteran indicated 
he wanted to reopen the claim.  In February 1993, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim.  The veteran perfected an 
appeal therefrom.  

On appellate review in September 1995, the Board of Veterans' 
Appeals (Board) remanded the claim for additional development 
and pointed out that in his substantive appeal, the veteran 
alleged that the March 1989 rating decision was clearly and 
unmistakably erroneous because the RO failed to consider 
certain service medical records.  The Board then acknowledged 
that the issue had not been adjudicated by the RO.  

After completing the Board's requested development, in 
February 1996, the RO confirmed and continued the denial of 
service connection for a stomach disorder and held that a 
clear and unmistakable error had not been found in the March 
1989 rating action.  The veteran disagreed and the RO issued 
a supplemental statement of the case addressing the 
aforementioned claims.  The veteran thereafter again 
expressed disagreement. 

By an October 1990 letter, the veteran indicated that he 
wanted to pursue a claim of entitlement to service connection 
for weakness of the extremities, loss of strength, fatigue, 
headaches, impairment of sight, lowered immune system, 
hearing loss, sleep disturbance, nausea and vomiting, 
diarrhea, rectal bleeding, a gastrointestinal disorder, 
abdominal pain, depression, urinary track infections, skin 
eruptions to include a skin rash and cysts, and decreased 
white blood cells, claimed as secondary to Agent Orange 
exposure.  The veteran also stated that his spouse has had 
several miscarriages because of the in-service exposure.  In 
September 1993, the RO denied entitlement to service 
connection the aforementioned disorders and notice was mailed 
to the veteran.  In June 1994, the veteran stated that he 
would like for his case to remain at the RO level until his 
Agent Orange claim had been adjudicated.  The veteran did not 
express disagreement with the determination. 

In September 1994, entitlement to an increased evaluation in 
excess of 30 percent for paralysis of the left shoulder was 
denied and the veteran, by an October 1994 letter, expressed 
disagreement.  In October 1995, a SOC was issued and the 
veteran perfected an appeal therefrom.  

In a May 1997 rating action, entitlement to an increased 
evaluation for asthma and entitlement to a total rating based 
on individual unemployability were denied.  On the September 
1997 VA Form 646, the veteran's representative disagreed with 
the determinations.  A SOC addressing the foregoing claims 
was issued in October 1997.  The veteran perfected the appeal 
in November 1997.  

After discussing the aforementioned procedural development, 
on appellate review in April 1998, the Board denied the 
veteran's claim of entitlement to service connection for a 
neck, back, and right shoulder disorder, determined new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for a stomach disorder, 
and determined that a clear and unmistakable error had not 
been committed on the March 22, 1989 rating action.  The 
Board remanded the issues of entitlement to an increased 
rating in excess of 30 percent for paralysis of the left 
shoulder and individual unemployability.

The record then shows after completing the Board's requested 
development, in August 1998, the RO increased the assigned 30 
percent evaluation to 40 percent, effective from April 16, 
1993, for the veteran's paralysis of the left shoulder, but 
confirmed an continued the denial for the veteran's 
entitlement to individual unemployability claim.  

Since a rating in excess of 40 percent is possible for the 
paralysis of the left shoulder disability, the issue remains 
on appeal and is before the Board in accordance with AB v. 
Brown, 6 Vet. App. 35 (1993).  Also, because the issue of 
entitlement to individual unemployability remains in a denied 
status, it has been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran's paralysis of the left shoulder (minor) is 
productive of moderate atrophy of the left deltoid muscle, 
spotty hypalgesia of the left upper extremity, and limitation 
of motion with pain.

3.  Service connection is in effect for the following 
disabilities: paralysis of the left shoulder (minor), rated 
at 40 percent; bronchial asthma, rated at 30 percent; and 
residuals of a left elbow fracture (minor), fracture of a 
left fibula with scars on the left leg, and a fracture of the 
left thumb and left ring finger, all separately rated as 
noncompensably disabling.  The combined total disability 
rating is 60 percent.

4.  The veteran's service-connected disabilities are of 
sufficient severity to preclude him from engaging in 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rating in 
excess of 40 percent for paralysis of the left shoulder, 
minor, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.10, 4.40, 4.124a, Diagnostic Code 8510 (1998). 

2.  The criteria for entitlement to a total rating based on 
unemployability due to service-connected disabilities are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded. 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render an increased rating claim well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  In the instant case, 
subsequent to August 1998, the veteran has not expressed 
disagreement with the assigned 40 percent evaluation.  
Nevertheless, on a claim for an increased rating, the veteran 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation; thus, it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  Additionally, because the denial of entitlement to 
individual unemployability has been continued, it remains in 
appellate status.

Factual Background

In July 1973 and March 1974 rating actions, the RO granted 
service connection for paralysis of the left shoulder and 
assigned a 30 percent evaluation, effective from June 15, 
1973.  At that time, the RO considered the veteran's service 
medical records, demonstrating in October 1970 that the 
veteran sustained several injuries from being involved in an 
automobile accident, and a December 1973 VA examination 
report, showing a diagnosis of incomplete paralysis of the 
left shoulder girdle with limitation of motion, especially 
limitation of abduction.

In an August 1988 letter, the veteran wrote he lost his job 
as a machinist in July 1987 because of his service-connected 
disabilities and he had not been able to work since June 
1988.  The veteran also stated he was employed with Ross 
Industries from November 1987 to June 1988.  On an VA 
application received in September 1988, the veteran indicated 
that he had graduated from high school.  

The evidence of record thereafter consists of medical reports 
dated in July 1981 from the veteran's employer Ross 
Industries; medical reports dated in July 1984 from the 
United Health Services; hospital reports dated in March 1986 
from Lourdes Hospital; medical statements dated from March 
1986 to July 1987 from W.F.T., M.D., S.A.B., M.D., J.W.S., 
M.D., and P.D., M.D., all of the Southern New York 
Neurosurgical Group, P.G., and Rehabilitation Services; and 
VA outpatient treatment and examination reports dated from 
January 1988 to November 1989, all showing treatment for low 
back pain with radiation and showing although he managed to 
work, the veteran's back disorder interfered with employment.  
No reference to the shoulder disorder was made.

At VA examination in July 1992, it was noted that the veteran 
worked in the post office and then as a machinist and that he 
had worked intermittently over the past six years.  
Examination revealed limitation of the left shoulder on 
upward movement, as the veteran could only move upwards to 30 
degrees, with an intact neuromuscular system and joints.  The 
pertinent diagnosis was paralysis of the upper reticular 
nerve group.

On VA examination in September 1992, the veteran complained 
of difficulty when walking up stairs and after prolonged 
walking.  The diagnosis was severe asthmatic bronchitis.  

VA outpatient treatment reports extending from October 1990 
to September 1994 with a June 1993 report from Robert Pack 
Hospital show treatment for the lower back.  In relevant 
part, the reports show in April 1993 the veteran complained 
of increased back, neck, and shoulder pain while bending over 
a machine at work and that he received treatment, including 
treatment for pain of the left shoulder with use of the 
transcutaneous electrical nerve stimulation (TENS) unit.

VA examination reports dated in November 1995 and October 
1996 are also of record.  The November 1995 report, in part, 
documents that the veteran worked as a machinist in 1993 for 
over 15 years but stopped working because of difficulties 
with the shoulder.  During the interview, the veteran 
recalled that in 1970 he was involved in an automobile 
accident and since that time, has experienced pain.  At that 
time, the examiner reviewed a copy of a January 1973 
electromyogram study, showing damage to the nerve of the 
rhomboid and trapezius muscles via injury to the accessory 
nerve, bilaterally without evidence suggesting nerve root 
lesion or brachial plexus lesion.  During the interview, the 
veteran added he had not worked since 1993 because of the 
disability.  On examination, the veteran was not able to 
shrug his shoulders in a normal fashion, the left being 
weaker than the right, and he could not abduct his upper 
extremities more than 60 degrees from the resting position of 
his arms along the trunk.  Diminished grip of the left hand 
with evidence of atrophy of the finger muscles and loss of 
grip to about 75 percent of normal on the left was also 
noted.  In the conclusion section, the examiner, in relevant 
part, stated history of automobile accident in 1970 and 
evidence at the present time to showed loss of ability to 
shrug shoulders.  The examiner also noted that the veteran 
brought a 1973 electromyogram (EMG) study from Vanderbilt 
Neurology/Orthopedic Clinic, revealing an injury to the 
accessory nerve which supplied the trapezius muscle, 
bilaterally.  The EMG did not show evidence to suggest a 
nerve root lesion or brachial plexus lesion even though the 
veteran had loss of strength of the left hand.  

Also of record is a July 1997 application for individual 
unemployability, in which the veteran asserts that his 
service-connected left shoulder disability prevented him from 
following any substantially gainful occupation and he had not 
worked since March 1993 because he could not obtain 
employment as a driller or machinist; an August 1996 report 
from the Postal Service, in which the postmaster states the 
veteran worked as a letter carrier (part-time flexible) 
approximately 7 days a week for 35 hours but the veteran 
voluntarily resigned in November 1994; September 1996 and 
April 1997 statements, in which a records specialist from the 
Raymond Corporation notes the veteran was employed with that 
company from August 1992 to February 1993; an October 1996 VA 
examination report, showing that a neurologic study showed no 
focal neurologic signs; and VA outpatient treatment reports 
from August 1994 to January 1997, generally showing 
complaints of pain of the shoulder.  

At VA examination in July 1998, the examiner recalled the 
1970 motor vehicle accident in which the veteran incurred an 
injury of the left shoulder and noted since that time the 
veteran has experienced pain of the left shoulder.  The 
examiner also noted that after discharge from service, the 
veteran worked as a machinist until 1993 but since 1993 he 
has not been able to work.  It was also noted that the only 
treatment the veteran had received was the TENS unit and 
although he took Feldene on prior occasions, he did not take 
medication at the present time.  The veteran's subjective 
complaints included pain of the left shoulder.  The veteran 
asserted he could not lift, pull, or push and although right-
hand dominant, he lost strength of the left shoulder as he 
could not perform fine manipulation with the left hand.  
Complaints associated with numbness of the left arm, 
difficulty with driving long distances, and difficulty with 
sleeping were also noted.  The veteran added he experienced 
pain located of the lower cervicodorsal region on the left 
and radiating into the left scapula and shoulder area.  

Examination revealed moderate atrophy of the left deltoid 
musculature and spotty hypalgesia of the left upper 
extremity.  Deep tendon reflexes of the upper extremities 
were present and symmetrical.  Pain on palpation was 
demonstrated over the anterior aspect of the shoulder of the 
bicipital groove at the tip of the acromion, over the 
supraspinatus area, and along the lower cervicodorsal 
paravertebral musculature of the left.  Forward flexion was 
to 60 degrees with abduction to 45 degrees.  Internal and 
external rotation were "virtually nil" and the veteran kept 
the shoulder in a depressed position when he attempted any 
active motion and experienced pain of the cervical area.  X-
rays of the left shoulder were unremarkable.

After examination, the examiner stated objective evaluation 
showed that the veteran's shoulder disorder required a marked 
expending of energy to complete tasks and ultimately led to 
fatigue, weakened movements, and loss of coordination.  When 
the veteran tried to actively forward flex and abduct, he had 
to lift his entire body to force the arm up and as such, he 
experienced discomfort, particularly in the cervicodorsal 
area.  His ability to perform average employment in a civil 
occupation was impaired in that his ability to use the left 
upper extremity was rather markedly affected.  Additionally, 
pain was manifested on any attempted motion of the left 
shoulder joint and his pain was located more in the cervical 
area than in the shoulder area, but that was not unusual.  
The examiner also stated the veteran had an atrophy of the 
left shoulder girdle musculature and that could have been 
from disuse, but also could have been due to localized 
neurological impairment, although the nerve root impairment 
from the cervical area was not detected.  Finally, the 
veteran relayed experiences of flare-ups and the examiner 
opined that flare-ups would limit his ability to move his 
shoulder even more than he could during a quiescent period.  
However, exact quantification of the increased changes during 
flare-up would require examination during such flare-up.

In an August 1998 rating action, the assigned 30 percent 
evaluation was increased to 40 percent, effective from April 
16, 1993.

Increased rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities which is based on 
average impairment of earning capacity.  Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In this case, the RO evaluated the veteran's left shoulder 
disability as 40 percent disabling under Diagnostic Code 
8510.  Diagnostic Code 8510 provides that a 40 percent 
evaluation is warranted for moderate incomplete paralysis of 
the major peripheral nerves of the upper radicular group and 
a 60 percent evaluation is warranted for complete paralysis 
of all shoulder and elbow movements lost or severely 
affected, and hand and wrists movements not affected.  
38 C.F.R. § 4.124a, Diagnostic Code 8510.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a, Diseases of the Peripheral 
Nerves (1998).

After reviewing the pertinent evidence of record, the Board 
finds that an increased evaluation in this regard is not 
warranted.  At the outset, it is noted that the maximum 
percentage rating allowable for incomplete paralysis of the 
minor extremity has already been assigned.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8510.  Thus, to obtain an increased 
evaluation, the veteran's disability picture must be 
productive of complete paralysis of the shoulder with elbow 
movements lost or severely affected and hand and wrists 
movements not affected.  In this case, the record is devoid 
of such findings.  Although moderate atrophy of the left 
deltoid musculature, spotty hypalgesia of the left upper 
extremity, and decreased limitation of motion on rotation are 
present, objective findings show that deep tendon reflexes of 
the upper extremities are present and symmetrical and forward 
flexion is to 60 degrees with abduction to 45 degrees.  There 
is no clinical data of record showing findings productive of 
complete paralysis of the left shoulder.  The veteran's 
disability picture more nearly approximates the criteria 
required for a 40 percent rating and as such, an increased 
rating is not warranted.  38 C.F.R. § 4.7.

In this case, it is also noted that the United States United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter referred to as the Court) has held that 
the Board is required to consider a claim under all 
applicable provisions of law and regulation whether or not 
the claimant specifically raises the applicable provision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  
Therefore, the Board is obligated in this case to consider 
other applicable provisions of 38 C.F.R. § Part 4.  

In view of the foregoing, Diagnostic Codes 5200, 5201 and 
5203 have been considered but they are inapplicable.  The 
maximum rating allowable by those rating provisions in this 
case has already been allowed.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5200, 5201 and 5203.

Diagnostic Code 5202 has also been considered.  Diagnostic 
Code 5202 provides for a 40 percent evaluation for fibrous 
union of the humerus, a 50 percent evaluation for nonunion of 
(false fail joint) the humerus and a 70 percent evaluation 
for loss of head of (flail shoulder) of the humerus.  
38 C.F.R. § 4.71, Diagnostic Code 5202.  In this case, 
clinical findings fail to demonstrate the presence of a 
fibrous union, a nonunion of (false fail joint), or the loss 
of head of (flail shoulder) of the humerus.  To the contrary, 
x-ray findings of the left shoulder are normal and although 
limitation of motion with pain is present, the joints of the 
left shoulder are intact.  Thus an increased rating in this 
regard is not warranted.  38 C.F.R. § 4.7.

Finally, the Board further notes that the pertinent 
provisions of 38 C.F.R. Parts 3 and 4, including 
38 C.F.R. § 3.321 (1998), have been considered but finds no 
basis for an allowance of this claim.  In an exceptional 
case, where the schedular evaluations are found to be 
inadequate, the Chief Benefits Director or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  However, the Board is 
not required to discuss the possible application of 38 C.F.R. 
§ 3.321(b)(1) when there is no evidence of an exceptional 
disability picture.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this case, the Board acknowledges that on 
examination in 1998, the examiner stated that the veteran's 
paralysis of the left shoulder disability would impair his 
ability to perform average employment in a civil occupation.  
However, there is no evidence of frequent hospitalization or 
marked interference with employment that is exceptional so as 
to preclude the use of the regular rating criteria.  As shown 
above, the veteran's disability picture is adequately 
compensated by the currently assigned 40 percent schedular 
evaluation.  Additionally, the record is devoid of any 
findings demonstrating extraordinary circumstances to prevent 
the application of the Rating Schedule.  Therefore, an 
increased evaluation on an extra-schedular basis is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88 (1996).

Individual unemployability

The veteran also seeks entitlement to a total rating based on 
unemployability due to his service-connected disabilities.  
The law and regulations provide that a total disability 
ratings may be assigned, where the schedular rating is less 
than total, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability, provided that, if there is only one such 
disability, the disability shall be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  It is noted that the 
existence or degree of nonservice-connected disability or 
disabilities or previous unemployability status will be 
disregarded where the aforementioned percentage for the 
service-connected disability is met and, in the judgment of 
the rating agency, the service-connected disability renders 
the veteran unemployable.  Id.

As noted above, service connection is in effect for the 
following disabilities: paralysis of the left shoulder 
(minor), rated at 40 percent; bronchial asthma, rated at 30 
percent; and residuals of a left elbow fracture (minor), 
fracture of a left fibula with scars on the left leg, and a 
fracture of the left thumb and left ring finger, all 
separately rated as noncompensably disabling.  The combined 
total disability rating is 60 percent.

At the outset, the Board points out that the veteran's 
disabilities ratings do not meet the criteria required in 
order to grant entitlement to a total disability rating on a 
percentage basis.  As shown above, the veteran does not have 
a service-connected disability rated at 60 percent and his 
combined total disability rating is less than 70 percent.  
The combined total disability evaluation is 60 percent.  As 
such, the veteran's percentage evaluations fail to meet the 
percentage ratings required for entitlement to a total rating 
based on schedular criteria.  38 C.F.R. §§ 3.340, 3.341(a), 
4.16(a).

However, even though the veteran's disability evaluations 
fail to meet the percentage requirements needed to warrant 
entitlement to a total disability, consideration of his claim 
on an extraschedular basis is still warranted pursuant to 
38 C.F.R. § 4.16(b).  It is the established policy of the VA 
that all veteran's who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  Id.  
When considering this issue, the Board will consider the 
veteran's service-connected disabilities, employment history, 
education and vocational attainment and all other pertinent 
factors.  Id.

The relevant evidence of record shows that the veteran has 
received and continues to receive treatment for his service-
connected disabilities.  The evidence of record also 
demonstrates that the veteran's service-connected 
disabilities are of sufficient severity to preclude him from 
engaging in substantially gainful employment.  Substantially 
gainful employment is that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings common 
to the particular occupation in the community where he or she 
resides.  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991); Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 
(1991).  Substantially gainful employment also suggests 
earning "a living wage".  Id.  In this case, the record shows 
that the veteran is not currently gainfully employed.  The 
evidence of record also demonstrates that the veteran's 
service-connected disabilities prevent him from obtaining and 
maintaining gainful employment.  The Board acknowledges that 
the adverse evidence of record shows that the veteran's 
nonservice-connected lower back disability prevents him from 
obtaining and maintaining gainful employment and that he 
worked as a mechanic and postal worker up until November 1994 
before voluntarily resigning.  The Board also acknowledges 
that the positive evidence of record shows that on 
examination in July 1998 the examiner stated that the 
veteran's left shoulder disability would interfere with 
employment.  The examiner explained that the veteran's 
shoulder disorder required marked expending of energy to 
complete tasks and ultimately led to fatigue, weakened 
movements, and loss of coordination.  When the veteran tried 
to actively forward flex and abduct, he had to lift his 
entire body to force the arm up and as such, he experienced 
discomfort.  The examiner stated that the veteran's ability 
to perform average employment in a civil occupation was 
impaired in that his ability to use the left upper extremity 
was rather markedly affected.  After reviewing the foregoing 
negative and positive evidence of record, the Board finds 
that the evidence is in equipoise.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (1998).  As such, 
entitlement to individual unemployability based on service-
connected disability is warranted.  

Considering the foregoing, the Board finds that the veteran's 
service-connected disabilities are of sufficient severity 
that they would preclude him from engaging in all types of 
substantially gainful employment, consistent with his 
education and employment history.  The evidence is in 
equipoise and in accordance with the benefit-of-the-doubt 
rule, entitlement to a total rating based on individual 
unemployability is granted.



ORDER

Entitlement to an increased rating in excess of 40 percent 
for paralysis of the left shoulder is denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
granted.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 

